Citation Nr: 0503318	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral carpel tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel





INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.    

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that in the veteran's substantive appeal 
(VA Form 9), she indicated that she would like to appeal the 
issue of "decision to review for clear and unmistakable 
error in granting service connection."  This issue was 
identified for the first time in the May 2003 statement of 
the case.  It was noted that it would be referred for action, 
but instead the case was forwarded to the Board.   The 
question of whether the grant of service connection for 
bilateral carpel tunnel syndrome involved clear and 
unmistakable error must be considered by the RO before the 
Board can review the down stream issue of the initial rating 
assigned.  The case must be remanded to the RO for this 
action.  In addition, as discussed below, the RO considered a 
medical report that is not currently of record and which must 
be obtained prior to review of the rating claim.   

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on her part.




REMAND

The veteran is service-connected for bilateral carpal tunnel 
syndrome, currently evaluated as noncompensably disabling, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8615, 
effective October 1, 1999.  She states that she experiences 
pain and numbness in her arms and hands.  The veteran also 
indicates that she must wear splits on both wrists at all 
times.  She contends that her carpal tunnel symptomatology is 
more severe than the currently assigned rating suggests and, 
as such, she is entitled to an initial compensable rating.  
The veteran also acknowledges that the current evidence of 
record fails to disclose a diagnosis of carpal tunnel 
syndrome and, as such, she contends in the alternative that 
if she is not entitled to service connection for carpal 
tunnel syndrome, service connection is warranted for her as-
of-yet undiagnosed bilateral wrist disability.  

By way of background, the Board observes that the March 2002 
rating decision on appeal granted service connection for 
bilateral carpal tunnel syndrome and assigned a 
noncompensable rating, effective October 1, 1999.  
Thereafter, the veteran entered a notice of disagreement as 
to the propriety of the initial rating.  In the May 2003 
statement of the case, the Decision Review Officer (DRO) 
indicated that, at the time of the March 2002 rating 
decision, there was no objective, clinical evidence of carpal 
tunnel syndrome and the diagnosis in service was based on 
subjective complaints unsupported by objective, clinical 
findings.  As such, the DRO stated that the case was referred 
for consideration of clear and unmistakable error in granting 
service connection for carpal tunnel syndrome.  The file does 
not reflect that the case was referred for this review.  As 
the issue of severance of service connection for bilateral 
carpal tunnel syndrome is pending before the RO and such 
impacts the initial rating issue currently before the Board, 
the Board finds that such issues are inextricably 
intertwined.  Thus, before the initial rating issue can be 
addressed on appeal, the Board finds that the RO must 
complete its review of whether severance of service 
connection for bilateral carpal tunnel syndrome is warranted.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
initial rating claim now before the Board.  The Board finds 
that a remand is necessary to ensure complete compliance with 
the duty to assist in accordance with the VCAA and its 
implementing regulations.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate her claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  The March 2002 
rating decision on appeal noted that the veteran reported for 
a VA examination on February 16, 2002; however, such also 
indicated that the veteran failed to report for a nerve 
conduction study on February 21, 2002.  Thereafter, in her 
notice of disagreement, the veteran stated that she appeared 
for the nerve conduction study.  The statement of the case 
dated in May 2003 reflects that the veteran had a nerve 
conduction study performed on February 28, 2002, at the 
Gainesville, Florida, VA Medical Center and considered 
findings from the study in evaluating the veteran's service-
connected bilateral carpal tunnel syndrome.  However, the 
February 28, 2002, nerve conduction study is not associated 
with the claims file and therefore, a remand is necessary to 
obtain such study. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the report of the 
February 28, 2002, nerve conduction study 
performed at the Gainesville, Florida, VA 
Medical Center.  

2.  After completing the above, the RO 
should first address the question raised 
in the May 2003 statement of the case of 
whether severance of service connection 
for bilateral carpal tunnel syndrome is 
warranted.  If the RO determines that 
service connection was granted properly, 
the veteran's initial rating claim should 
be re-adjudicated, based on the entirety 
of the evidence, with consideration as to 
the propriety of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should conduct any 
additionally indicated development for 
the appropriate adjudication of the 
claim, to include affording the veteran 
another VA examination, as the 
examination of record is almost three 
years old at this time.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

However, after following appropriate 
procedures, if the RO determines that 
service connection was granted in error, 
the veteran should be advised of the time 
period in which to initiate and perfect 
her appeal.  Only if the veteran's appeal 
as to this issue is perfected within the 
applicable time period should it be 
forwarded to the Board for appellate 
review.  Also, if service connection is 
severed for bilateral carpal tunnel 
syndrome, the RO should address the 
veteran's claim that service connection 
for her as-of-yet undiagnosed bilateral 
wrist disability is warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



